Citation Nr: 1550640	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  10-18 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a low back disability. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION


The Veteran had active duty service from August 1989 to August 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the RO in Waco, Texas.

In March 2014, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  For the entire period of this appeal, the Veteran's low back disability has been manifested by constant pain and motion that is limited in forward flexion to a point in excess of 60 degrees; combined range of motion has exceeded 120 degrees; there are no additional neurological abnormalities associated with the back disability that are not already service connected.

2.  Since August 22, 2014, the Veteran's left sciatic nerve impairment has not been manifested by complete paralysis or marked muscle atrophy; prior to August 22, 2014, there were no objective neurological abnormalities of the left lower extremity.

3.  For the entire period of this appeal, sciatic nerve impairment of the right lower extremity has been no more than mild.

4.  The combined disability rating is 80 percent since August 22, 2014, and 60 percent prior to August 22, 2014; the Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation. 



CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for the Veteran's back disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  Since August 22, 2014, the criteria for a disability rating higher than 40 percent for left lower extremity sciatic nerve impairment have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Code 8520 (2015).

3.  Prior to August 22, 2014, the criteria for a compensable disability rating for left lower extremity sciatic nerve impairment were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for a disability rating in excess of 10 percent for right lower extremity sciatic nerve impairment have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for a total rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Schedular Back Rating

In a December 2008 rating decision, the RO granted service connection for lumbar myofascial pain syndrome and assigned an initial rating of 10 percent under Diagnostic Code 5237, effective August 22, 1993, the day following service separation.  

In an August 2012 rating decision, a 10 percent rating was assigned for right sciatic nerve impairment, characterized as radiculopathy, and a 0 percent rating was assigned for left sciatic nerve impairment, also characterized as radiculopathy.  Each rating was assigned in accordance with the criteria of Diagnostic Code 8520.  In a November 2014 rating decision, the RO assigned a 40 percent rating for left sciatic nerve impairment under Diagnostic Code 8520 and recharacterized the disability as piriformis syndrome.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The current spine regulations direct the rater to evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

In addition, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Note (1).

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Diagnostic codes 5235-5243 are included.  

Under the General Rating Formula a rating of 100 percent is available where there is unfavorable ankylosis of the entire spine.  A rating of 50 percent is available where there is unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 40 percent is available where forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or, where there is favorable ankylosis of the entire thoracolumbar spine.  A rating of 20 percent is available where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, where the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 10 percent is assigned where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.) 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).  

Thus, the current evaluation contemplates pain on motion and flexion essentially between 61 and 85 degrees or combined range of motion essentially between 121 and 235 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 60 degrees or less, or combined range of motion to 120 degrees or less, due to pain, weakness, fatigue, or incoordination.  

The medical evidence regarding range of motion consists primarily of VA examinations in August 2014, June 2012, January 2010, and November 2008.  However, VA outpatient records also address this issue.  

The August 2014 VA examination report reveals range of forward flexion from 0 to 80 degrees with onset of pain at 30 degrees.  After three repetitions, forward flexion was still accomplished to 80 degrees.  Range of extension was from 0 to 10 degrees with pain noted throughout this range.  After three repetitions, extension was still accomplished to 10 degrees.  Range of lateral flexion and rotation were each from 0 to 20 degrees bilaterally, with onset of pain at 10 degrees bilaterally.  After three repetitions, lateral flexion and rotation were still accomplished to 20 degree bilaterally.  There were no flare ups that affect function of the thoracolumbar spine.  Combined range of motion is 170 degrees.

The August 2014 VA examiner assessed the Veteran's functional impairment as: less movement than normal, pain on movement, localized tenderness, swelling, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  There were no spasms or guarding resulting in abnormal gait or spinal contour.  

The June 2012 VA examination report reveals that the Veteran refused to attempt forward flexion or extension while standing.  However, the examiner observed him forward flex to 60 degrees while seated in a chair taking off his shoes.  When asked about this, he told the examiner that he could flex and extend without difficulty while sitting, but was unable to do so while standing without intolerable pain.  Range of lateral flexion was measured from 0 to 30 degrees to the right and from 0 to 20 degrees to the left, with onset of pain at the highest degree bilaterally.  Range of rotation was from 0 to 30 degrees bilaterally, with onset of pain at 30 degrees bilaterally.  There was no additional limitation of motion after repetitive testing.  

Functional loss or impairment was assessed by the June 2012 VA examiner as less movement than normal and pain on movement, but no weakened movement, no excess fatigability, no incoordination, no swelling, no deformity, and no interference with sitting, standing, and/or weight bearing.  The examiner observed tenderness to palpation of lumbar spinous processes and left lumbosacral myofacia only.  Guarding and/or muscle spasms were present but did not result in abnormal gait or spinal contour.  The Veteran's gait was slow and deliberate but not antalgic.  

The June 2010 VA examination report reveals range of forward flexion from 0 to 80 degrees with onset of pain at 70 degrees.  After three repetitions, forward flexion was still accomplished to 80 degrees.  Range of extension was from 0 to 15 degrees with pain noted throughout this range.  After three repetitions, extension was still accomplished to 15 degrees.  Range of lateral flexion and rotation were each from 0 to 20 degrees bilaterally, with pain noted throughout.  After three repetitions, lateral flexion and rotation were still accomplished to 20 degree bilaterally.  Combined range of motion is 175 degrees.  

The June 2010 VA examiner noted no additional limitation with flare ups.  The examiner noted that the disability interferes with daily activities primarily with walking and standing long periods of time.  Examination shows a normal curvature of the spine, with slight tenderness at L3-L4, no deformities, and no swelling.  Active range of motion did not produce any weakness fatigue or incoordination. 

A January 2010 VA hip examination reflects that the Veteran's activities of daily life are limited by back and radiating pain.  He could do no yard work or house cleaning and had to pay to have these things done.  He was able to feed and dress himself and take care of personal hygiene.  

The November 2008 VA examination report reveals range of forward flexion from 0 to 90 degrees with onset of pain at 90 degrees.  After three repetitions, forward flexion was still accomplished to 90 degrees.  Range of extension was from 0 to 30 degrees with pain noted throughout this range.  After three repetitions, extension was still accomplished to 30 degrees.  Range of lateral flexion and rotation were each from 0 to 30 degrees bilaterally, without pain.  After three repetitions, lateral flexion and rotation were each still accomplished to 30 degree bilaterally.  There were no reported flare ups.  There was no impact of incoordination, fatigue, weakness, lack of endurance on spine function.  Combined range of motion was 240 degrees.  

Records of VA chiropractic care reflect similar symptoms to the examination reports already discussed.  Pertinently, a June 2008 Chiropractic Consultation reveals normal range of motion of the lumbar spine without pain (see VBMS record 10/01/2008).  A June 2009 VA Pain Management Note reveals full range of motion in extension, flexion and rotation (Virtual VA record 03/29/2013).

In addition to the examination reports, the Veteran has submitted statements from family members.  An October 2009 letter from his sister notes that he used to take care of their mother's yard and wash her vehicles, but is unable to do that.  The Veteran's spouse also submitted a letter in October 2009 attesting to the Veteran's inability to perform household tasks such as mowing the lawn, moving large items, lifting heavy objects, exercising or standing and sitting for long periods.  

While the Veteran's back disability has clearly resulted in painful and limited motion of the spine, which affects his ability to perform activities of daily life, the measured range of motion does not meet the criteria for a 20 percent rating during this period.  The Board notes that findings for ankylosis have been entirely negative, and there are no findings consistent with muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

In finding that the criteria for a 20 percent rating are not met, the Board must address the incomplete findings in the June 2012 examination and the significance of the Veteran's refusal to attempt range of motion testing.  The Board notes that while the examiner noted that the Veteran was observed to forward flex to 60 degrees while seated, he did not report that this as the limit of forward flexion, only that this was observed while the Veteran was taking off his shoes and perhaps contrasted with the Veteran's report that he could not forward flex in a standing position without intolerable pain.  While 38 C.F.R. § 4.71(a), Plate V, provides a graphic of normal range of motion while the subject is in the standing position, under the circumstances of this case the Board finds that the examiner's report of forward flexion in the seated position is significant and weighs against a finding that forward flexion was not possible without intolerable pain.  While the fact that the Veteran refused forward flexion testing due to pain is probative of the presence of pain with motion, it is not reliable evidence with respect to the range of motion possible.  As there is adequate reliable evidence from the other examination reports, the Board places greater weight on those findings than on June 2012 report.  In so finding, the Board concludes that the evidence does not support a staged rating for this period.  

While some pain-free motion has been reported, the Board must consider that, there are times when all motion of the thoracolumbar spine is painful.  This is consistent with the Veteran's statements.  The Veteran reported to the June 2012 VA examiner that he experiences severe mechanical low back pain on a daily basis.  He reported to the June 2010 VA examiner that he had low back pain every day and it was constant.  This pain could be sharp and he assessed it as 9 on a scale of 1 to 10.  He reported to the November 2008 examiner that he experienced constant pain in the low back, sometimes sharp, and sometimes dull.  The Veteran has reported in statements submitted in support of his claim that 100 percent of motion is painful (see VBMS record 06/27/2011).  

The Veteran's report of experiencing pain, even constant pain, severe pain, or pain associated with all motion, is not itself probative of entitlement to a rating higher than 10 percent.  All compensable levels under the rating schedule are assigned "with or without symptoms such as pain."  The rating schedule does not attempt or purport to evaluate the severity of pain, only its effects.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  

While it is clear from the record that there is limited motion and painful motion, evaluations in excess of the minimum compensable rating (10 percent) must be based on demonstrated functional impairment.  The provisions of 38 C.F.R. § 4.59 establish only that painful motion should be compensated.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  The issue is not whether pain is present, or whether it additionally limits forward flexion, but whether that additional limitation would decrease flexion of the thoracolumbar spine to the required degree.  Here, the evidence simply does not demonstrate impairment to that level.  As such, the Board concludes that a rating higher than 10 percent under the General Rating Formula is not warranted.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a rating of 60 percent with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; a rating of 40 percent with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; a rating of 20 percent with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and a rating of 10 percent with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

To qualify as an incapacitating episode under this formula, there must be bed rest "prescribed by a physician" and treatment by a physician.  In this case, there is no evidence, including the Veteran's statements, that he has been prescribed bed rest by a physician, and has during such periods been treated by a physician.  As such, consideration under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide a higher rating than the General Rating Formula for diseases and injuries of the thoracolumbar spine.

Here, only one of the examination reports found that the Veteran had experienced incapacitating episodes as defined under the rating schedule.  The June 2012 report notes that there was incapacitation of at least one week but less than two weeks over the past 12 months.  The June 2010 examiner reported 0 incapacitating episodes in the past year.  The November 2008 examine reported no incapacitating episodes in the last 12 months.  The figures reported in June 2012 correspond to the 10 percent rating criteria.  Therefore, the alternative use of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide for a higher rating.  

Regarding associated objective neurologic abnormalities, separate ratings have already been assigned for sciatic nerve impairment, and the evidence establishes no other neurological abnormalities associated with the back disability.  See August 2014 and June 2012 examination reports; see also June 2010 and November 2008 reports regarding absence of bladder and bowel impairment.  

Regarding the left lower extremity, the Board finds that a rating in excess of 40 percent is not warranted since August 22, 2014 and that a compensable rating is not warranted prior to August 22, 2014.  

Under Diagnostic Code 8520, a 80 percent rating is available for complete paralysis of the sciatic nerve such that the foot dangles and drops, there is no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost.  There is no assertion of such symptomatology in this case.  

Lower ratings are available based on incomplete paralysis of the sciatic nerve.  A 60 percent rating requires incomplete paralysis that is severe with marked muscular atrophy.  A 40 percent rating requires incomplete paralysis, neuritis, or neuralgia that is moderately severe.  A 20 percent rating requires incomplete paralysis, neuritis, or neuralgia that is moderate.  A 10 percent rating requires incomplete paralysis, neuritis, or neuralgia that is mild.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720.  

There is no finding of muscular atrophy of either lower extremity at any time pertinent to the appeal.  The August 2014 examiner found no muscle atrophy as did the June 2012 and June 2010 examiners.  As the criteria are expressed in the conjunctive, the criterion of marked muscular atrophy is required for the 60 percent rating.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The Board finds that the term "with" is the equivalent to "and."  Accordingly, as there is no muscular atrophy, a 60 percent rating is not warranted at any time for either lower extremity. 

Findings for the right lower extremity were normal on the August 2014 examination.  The August 2014 examiner found that muscle strength testing was normal in the hips, knees, ankles, and great toes; reflexes were normal in the knees and ankles; and sensation was normal in the right upper anterior thigh and thigh/knee area and in the bilateral lower leg and ankle, feet, and toes.  There was no radicular pain on examination.  There were also no trophic changes.  The examiner found no other signs or symptoms of radiculopathy.  Findings for the right lower extremity were all normal.  

The June 2012 VA examination reflects complaint of "mild" bilateral sciatica daily.  Radicular pain was reported as constant and mild.  The examiner reported no atrophy, no instability of station, and no disturbance of locomotion.  Lower extremity muscle strength testing was normal in the bilateral hips, knees, ankles, and great toes.  Reflexes were normal in the knees and ankles.  Sensation was normal in the upper anterior thighs, thighs, knees, lower leg, ankle, feet and toes.  The examiner found no paresthesias or numbness, and no other signs or symptoms of radiculopathy.  The examiner also found that there were no other neurological abnormalities.  

A December 2011 Nursing Discharge Note reveals motor function to all extremities intact, no numbness/tingling or loss of sensation (Virtual VA record 03/29/2013).

The June 2010 VA examination reflects complaint of pain down the posterior left thigh to the popliteal area described as constant for the past two years.  The pains in the left leg were described as like a cramp and stinging, like it wants to go to sleep.  There was no numbness.  On examination, findings were normal for sensation (pinprick) and strength in lower extremities.  Deep tendon reflexes are 0 to 1+ in both patellae and 1+ in both ankles.  The Veteran was noted to limp favoring his back but had a good toe walk.  He was unable to do a heel walk.  He had difficulty squatting.  Foot-drop was negative bilaterally.  The examiner concluded that there was no evidence of any radiculopathy. 

The November 2008 VA examination reflects that lower extremity strength was 5 out of 5; there was no numbness or weakness; sensation was intact to sharp/dull testing; reflexes were absent in knee and ankle deep tendons bilaterally.  The Veteran had a normal gait.  

A June 2008 Chiropractic Consultation reveals normal findings for sensory examination, muscle stretch reflexes, muscle strength testing, and a finding of no muscle atrophy (see VBMS record 10/01/2008).  While a June 2009 Pain Management Consultation assessed left lower extremity strength at 4 out of 5, Pain Management Notes in August 2009 and November 2009 reveal assessments of 5 out of 5 muscle strength in all extremities.  A November 2009 Nursing Note reveals good strength in both legs.  (VBMS record 03/29/2013).

Based on the evidence prior to August 22, 2014, the Board finds that, to the extent it was present at all, incomplete paralysis of the right lower extremity was never more than mild, and indeed, there is no objective evidence to substantiate any neurological abnormalities of either lower extremity prior to August 22, 2014.  The Board notes that the criteria for rating neurological abnormalities must be read in conjunction with the General Rating Formula for Diseases and Injuries of the Spine, which specifies that only associated "objective neurologic abnormalities" are to be rated in conjunction with a spine disorder.  Objective is defined in the medical sense to mean perceptible to the external senses.  See Dorland's Illustrated Medical Dictionary 1329 (31st ed. 2007).  

Here, the only evidence regarding lower extremity neurological impairment for either extremity prior to August 22, 2014, is non-objective, consisting of reports of pain.  Objective testing, signs, and symptoms have essentially been normal.  This includes muscle strength, muscle bulk, and sensation testing.  While examiners, such as the June 2012 examiner, have reported that Veteran's complaints of bilateral sciatica, the findings and conclusions of the examiners have been negative on this question.  Notably the June 2012 examiner found no paresthesias or numbness, and no other signs or symptoms of radiculopathy.  

The Board acknowledges that reflexes were described as 1+ or hypoactive in June 2010, and as absent in November 2008; however, the June 2010 examiner specifically found "no evidence of any radiculopathy."  Therefore, to the extent the reflexes were reduced, the examiner did not find that this reduction was a manifestation of radiculopathy.  While the Veteran was noted to have a limp in June 2010, this was noted as favoring his back and not as a result of neurological impairment of the lower extremities.  

Based on the essentially normal objective findings for the left lower extremity neurological testing prior to August 22, 2014, and the essentially normal findings for the right lower extremity at all times, the Board finds that a rating in excess of 10 percent is not warranted for the right lower extremity and a compensable rating is not warranted for the left lower extremity prior to August 22, 2014.  

The Veteran has surgical scars associated with the back disability; however, clinical findings have not supported a compensable rating for scars.  The June 2012 examiner noted that there were no painful or unstable scars or scars greater than 39 square centimeters.  The August 2014 examiner found no scars or other pertinent physical findings, complications, conditions, signs, or symptoms.  Therefore, there is no basis for separate compensable ratings for scars.  

Based on the factual findings reported above, the Board concludes that no increased ratings are warranted regarding the low back disability or the associated lower extremity neurological impairment.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected back disability is manifested by signs and symptoms such as pain in the lumbosacral spine and lower extremities which impairs his ability to move his spine and to stand, walk, and lift.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet.App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  Also, for disabilities of the spine, the rating schedule includes provisions for rating associated objective neurological abnormalities such as the Veteran's left lower extremity piriformis syndrome.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

Assignment of TDIU Rating

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any non-service connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the Veteran has more than one service-connected disability.  The combined disability rating is 80 percent from August 22, 2014.  In addition to the combined rating, the Veteran has at least one disability rated at 40 percent or more.  Therefore, the schedular criteria for a TDIU rating are met since August 22, 2014.  

Prior to that, the combined rating is only 60 percent.  Therefore, prior to August 22, 2014, the schedular criteria for TDIU are not met.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

While the Veteran reported to VA in November 2009 that he had lost his employment as a truck driver due to the effects of medication which made him drowsy, it appears that he subsequently began working again.  The August 2014 examiner noted that the Veteran was working doing administrative work from his home and that he was able to tolerate this work.  The examiner found that while the service-connected thoracolumbar spine disorder rendered the Veteran unable to engage in manual labor, he was still able to engage in sedentary employment.  The June 2012 examiner also noted that the Veteran was working as an administrative assistant.  At the time of that examination, this was apparently on a part-time basis.

At the time of the June 2010 examination, the Veteran was not employed.  The examiner noted that he had not worked since August of 2009, at which time he worked as a truck driver and administrative assistant.  The Veteran cited the medication he was taking for his back as a reason for the termination of his employment.  The examiner found that this would hinder him doing any type of manual work involving standing and walking long periods of time or driving a truck, but that it would not hinder him doing sedentary work.  The January 2010 VA hip examination report notes that the Veteran was at that time able to do his work duties but he had to slow down and take frequent breaks.  

The Veteran has not provided evidence that he has lost the job he had in August 2014.  While his representative has asserted that he is unable to retain substantially gainful employment, the Veteran has not provided evidence showing that his occupation is not substantially gainful.  Indeed, while the RO sent him a VA Form 21-8940 in April 2014 to complete and return in support of his claim for TDIU, the Veteran has not returned the form or otherwise provided the requested information.  

The Board acknowledges the Veteran's concerns regarding the effect of his medications on his employment prospects.  In adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability).  See Mingo v. Derwinski, 2 Vet. App. 51 (1992).  However, to the extent there is a negative impact, it has not precluded the Veteran from maintaining his employment.  

Actual employment is determinative evidence against a finding of unemployability.  See Faust v. West, 13 Vet. App. 342 (2000) (where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343(c)(1)).  

While the Veteran has not always been employed during the period on appeal, the evidence demonstrates that employment was possible given his training and job experience.  The fact of being unemployed does not equate to unemployability.  

Without evidence to substantiate that the Veteran is currently not employed, or that the Veteran's current employment is not substantially gainful, the Board finds that the criteria for TDIU are not met.  The finding that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities is also determinative with respect to the question of extraschedular referral prior to August 22, 2014 in accordance with 38 C.F.R. § 3.321.  

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in September 2008 and April 2014 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the claims, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, the Veteran has not provided evidence necessary to substantiate his TDIU claim, despite having been notified of the need for this evidence and having been provided with the necessary form.  The duty to assist is not always a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's March 2014 remand instructions by obtaining outstanding VA treatment records, providing additional notice to the Veteran, and by obtaining a VA examination.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  









CONTINUED ON NEXT PAGE-ORDER






ORDER

A disability rating in excess of 10 percent for a low back disability is denied. 

Since August 22, 2014, a disability rating in excess of 40 percent for left lower extremity sciatic nerve impairment is denied.  

Prior to August 22, 2014, a disability rating in excess of 0 percent for left lower extremity sciatic nerve impairment is denied.  

A disability rating in excess of 10 percent for right lower extremity sciatic nerve impairment is denied.  

TDIU is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


